United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                      May 17, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                           Charles R. Fulbruge III
                                                                                         Clerk
                                      No. 04-11438
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                         v.
FRANCISCO ESTABANE
                        Defendant - Appellant



                           ---------------------
               Appeal from the United States District Court
                   for the Northern District of Texas
                                 (04-CR-97)
                           ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is granted.



       IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to the United States District Court for the

Northern District of Texas, Dallas Division for resentencing is

granted.


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.